   
 

¥:.

CQSse 111660:08883 Docanmeant437B8SLAtibed 08226220 tage 206 KoHeage

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

IN RE BROILER CHICKEN ANTITRUST Case No. 1:16-cv-08637
LITIGATION

This Document Relates To: All Actions BROPOSEP] SCHEDULING ORDER ye
NO. 14

 

 

This Scheduling Order No. 14 supersedes the Court’s previous Scheduling Order No. 2
(ECF Dkt. 574) issued on December 15, 2017, Scheduling Order No. 6 issued on September 13,
2018 (ECF Dkt. 1230), Scheduling Order No. 12 issued on July 15, 2019 (ECF Dkt. No. 2322),
and Scheduling Order No. 13 issued on January 29, 2020 (ECF Dkt. No. 3420). The parties are
directed to the separate Search Methodology Order (ECF Dkt. 586) for any additional deadlines
relating to the search of electronically stored information. Additionally, the Court orders that the
requirement of Fed. R. Civ. P. 45(a)(4) for notice to other parties before service of a subpoena
shall be 4 business days after the day notice and a copy of the subpoena are provided, which shall
be computed pursuant to Fed. R. Civ. P. 6(a)(1).

A party receiving objections or productions from a third party in response to a Rule 45
subpoena will serve a copy of those objections or documents on other parties within 7 days, unless
otherwise agreed. A party that receives a non-Bates numbered production (or production without
a load file) from a third party in response to a Rule 45 subpoena shall serve those documents on
other parties within 10 days, unless otherwise agreed by the parties. A party receiving a production
from a third party in response to a Rule 45 subpoena that includes information relating to a

deposition scheduled within 7 days must notify all parties within 48 hours of receipt.

937844.8
Casse 111660109867 Document t#37 838 1AHteld 088726220- aed PegedID#2206392

 

 

 

Event Deadline
Filing of Class Plaintiffs’ Motions for Class Certification & October 30, 2020
Expert Reports
Filing of Defendants’ Responses on Class Certification and January 22, 2021

Class Expert Reports

Filing of Defendants’ Daubert Motions on Class Plaintiffs’
Class Certification Experts

 

Filing of Class Plaintiffs’ Reply Briefs on Class March 15, 2021
Certification and Rebuttal Expert Reports

Filing of Class Plaintiffs’ Opposition to Defendants’
Daubert Motions

Filing of Class Plaintiffs’ Daubert Motions on Defendants’
Class Certification Expert(s)

 

Parties to identify initial set of documents requiring Meet April 12, 2021?
and Confer per order at Dkt. 3727!

 

Filing of Defendants’ Reply in Support of Daubert Motions April 22, 2021
Against Class Plaintiffs’ Class Certification Expert(s)

 

Filing of Defendants’ Opposition to Class Plaintiffs” April 22, 2021
Daubert Motions on Defendants’ Class Certification
Experts(s)

 

 

 

 

 

' None of the provisions herein related to the exchange of documents and for a meet and confer
process per Dkt. 3727 are intended to moot the Court’s directives, also in Dkt. 3727, for the parties to
continue to try and reach agreement on the authenticity and admissibility of certain documents or
categories of documents.

2 It is understood that all Parties will make a good faith effort to identify by April 12, 2021, all
documents which they have identified as requiring Meet and Confer per order at Dkt. 3727, and that the
June 18 deadline is intended to be a much smaller supplemental list.

937844.8 2
  

Daw
tl

Casse 11164 0.08883 Decantean##3383S1Atibed OEBZB6220Aeagpe%400 Horeaee

 

 

 

 

of documents per Dkt. 3727

Event Deadline
Filing of Class Plaintiffs’ Reply in Support of Daubert May 6, 2021°
Motions on Defendants’ Class Certification Experts(s)
Deadline to conclude Meet and Confer regarding initial set June 4, 2021

 

Deadline to Complete All Merits Fact Discovery*

June 11, 2021

 

Parties to identify supplemental documents for Meet and
Confer per Dkt. 3727

June 18, 2021

 

Plaintiffs’ Affirmative Merits Expert Reports Due

July 2, 2021

 

Deadline to conclude Meet and Confer regarding
supplemental set of documents per Dkt. 3727

July 14, 2021

 

Joint Submission on any additional discovery requested per
Dkt. 3727

July 21, 2021

 

Deadline to Depose Plaintiffs’ Merits Experts

July 30, 2021

 

Defendants’ Affirmative & Rebuttal Merits Expert Reports
Due

 

 

August 27, 2021

 

 

3 The Court understands that Defendants intend to ask for an evidentiary hearing on the class
certification motion. If such a hearing is set, it will be set on a date to be determined.

4 The United States Department of Justice (“DOJ”) has objected to some depositions proceeding due
to its pending criminal prosecution and additional investigation. Rather than delaying the forward
progress of the case, sixty days before the close of the fact discovery, Plaintiffs (1) shall advise the Court
of the depositions they wish to take to which the DOJ is still objecting and (2) may petition the Court for
appropriate relief to minimize prejudice to Plaintiffs. The parties will work in good faith to resolve any

disputes in this regard without Court intervention.

937844.8 3

 
Casse 11160108687 Docantean#+338381Atited 0OB226720Aeage4500 HoHeageID Heo AL 4

 

 

 

 

 

 

 

 

Event Deadline
Deadline to Depose Defendants’ Merits Experts September 24, 2021
Plaintiffs’ Rebuttal Merits Expert Reports Due October 22, 2021
Deadline to Depose Plaintiffs’ Rebuttal Merits Experts November 5, 2021
Summary Judgment Opening Briefs & Merits Daubert November 16, 2021
Motions Filed*>
Summary Judgment Responses & Merits Expert Daubert January 18, 2022
Responses Filed
Summary Judgment Replies & Merits Expert Daubert February 22, 2022
Replies Filed
First Trial Commences® October 17, 2022

 

 

 

 

 

SO ORDERED.
ON. JEFFREY T. GILBERT

U.S. MAGISTRATE JUDGE

 

> Pre-summary judgment motion conference with Judge Durkin to be set on a date to be determined.

6 The Court will decide the number, sequence and timing of trials at a later date.

937844.8 4
